     Case 1:20-cv-00063-TBM-JCG Document 48 Filed 07/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

URSULA COLLIER                                                                PLAINTIFF

V.                                                 CASE NO. 1:20-cv-00063-TBM-JCG

HEAD MERCANTILE CO. INC.                                                     DEFENDANT


         NOTICE OF LAST KNOWN ADDRESS AND PHONE NUMBER


      I, Thomas J. Bellinder, hereby certify that Ursula Collier’s last known address is
4812 Griffin St. Moss Point, MS 39563 and that her last known phone number is 228-
627-8112.

                                              This the 8th day of July, 2021.
                                              BY: __ /s/ Thomas J. Bellinder, Esq. _____

      VERIFICATION BY DECLARATION UNDER PENALTY OF PERJURY

        I, Thomas J. Bellinder, hereby declare under penalty of perjury that I am counsel
for the plaintiff in the above styled and numbered matter and that the factual matters set
forth in the above and foregoing Notice are true and correct to the best of my information
and belief.

        Declared under penalty of perjury, this the 8th day of July, 2021.




                                                     Attorney for the Plaintiff




                                             1
